Mr. PRESIDING JUSTICE GEORGE J. MORAN dissenting: Chief Sims, the sole instigator of the charges against Klein was appointed to his position on July 11, 1971, after having served as an aider-man for 2 years. He suspended Klein for 5 days on March 18, 1972, and Klein appealed the suspension. Then on April 7, 1972, Sims filed 14 charges against Klein only because Klein had exercised his right to appeal his 5-day suspension. The record is replete with evidence to this effect. Sims testified: “If he can’t accept the fact that he had someone over him then I would try to do everything I could to see, after he appealed the suspension, that I would go ahead and see what charges I could find to have him dismissed.” One charge the majority finds was sustained by the evidence concerned Klein’s argument with a bill collector who had been harassing Klein and his family for a debt which Klein claimed he did not owe. This incident occurred on July 3, 1969, which was 2 years before Sims became chief of police and almost 3 years before the charges were placed against him. The incident with Cohan occurred months before Sims became chief and 1 year before the charges were filed. The mayor of Pana was called. He knew of the incident when it happened but he preferred no charges. The then chief of police of Pana also knew about the incident and he preferred no charges. Prior to the incidents which brought about Klein’s 5-day suspension, Sims and Klein had gotten along well and Klein had performed his job adequately. Sims testified: “I told O. J. Klein to his face more than once that I really appreciated the cooperation I was getting from him, how he had worked, if there was something not complete at the end of my shift I left it to him and I pointed out to him and he carried it out, he carried the orders out real good. He had made the statement to me, he said, you know since you have been on I have enjoyed working on the Police Department or working in the Police Department more than any time in my life.’ He said, T really enjoy it.’ He said ‘this is something I never had before’ and I said, ‘this is the way it should be and I appreciate the fact that when I didn’t have something completed that he went ahead and carried it out and took care of different things that were pending.’ This is just the way it was. I figured things up to this time things were fine of this nature.” Apparently no public official of Pana, including the mayor, the former chief of police and Sims himself had, prior to Sims’ five-day suspension, felt there was any cause to discharge Klein. In other words, prior to that time there was no substantial shortcoming which rendered continuance in his employment detrimental to the discipline of the service. This detriment only came about after he had appealed his 5-day suspension. Cause for discharge in the case of a policeman has been held to mean some substantial shortcoming which renders continuance in his employment detrimental to the discipline of the service and something which the law and a sound public opinion recognize as a good cause for his no longer occupying his position. (Fantozzi v. Board of Fire & Police Commissioners, 27 Ill.2d 357.) By Sims’ own admission, Klein had served well for 3 years after the first incident and 1 year after the second. There was no indication his continued employment was detrimental to the discipline of the service because of either or both of these incidents. Our supreme court stated in Fantozzi that the “* * * authority given the Fire and Police Commissioners to remove only for cause is not an arbitrary one, but is to be exercised on just and reasonable grounds.” (27 Ill.2d at 360.) It is not just and reasonable to resurrect old incidents to discharge a policeman because he chose to exercise the right of appeal he is allowed by the statute. I would reverse.